



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harp, 2015 ONCA 589

DATE: 20150828

DOCKET: C60469

Laskin, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Lindsay Harp

Applicant/Appellant

Robert Sheppard, for the appellant

Randy Schwartz, for the respondent

Heard: August 24, 2015

On appeal from the sentence imposed on January 29, 2015
    by Justice Wayne G. Rabley of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant acknowledges that his sentence is not demonstrably unfit.
    Nonetheless he submits that the sentencing judge made two errors in principle.
    First, he failed to take into account
Gladue
principles; and second he
    failed to apply the jump principle.

[2]

On the appellants first submission, even if the sentencing judge did
    not sufficiently consider
Gladue
principles, the sentence he imposed is
    still fit. The appellant has a very long criminal record, which includes many
    offences of violence and many property related offences. He has shown no regard
    for community based sanctions. Indeed, he committed these offences while bound
    by a probation order. And his conduct itself put a police officer at risk of
    harm.

[3]

We note that the sentencing judge was aware of the appellants aboriginal
    background, and that counsel did not put before the court any detailed
    information about the appellants aboriginal circumstances.

[4]

On the appellants second submission we agree with the Crown that the
    jump principle does not serve to reduce the appellants sentence. As Mr.
    Schwartz pointed out this was a measured, not a crushing increase in the
    appellants previous sentences, as he had received sentences of 6-9 months for previous
    property offences, and a 15 month sentence for a crime of violence, extortion.

[5]

For these reasons, though leave to appeal sentence is granted,
    the sentence appeal is dismissed.


